DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-25 are rejected under 35 U.S.C. 101 because it claims a method of using without reciting any active, positive steps.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The use of the word “preferably” in claims 1, 5 and 11 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The highest total for all of the components in the composition is only 68% by weight.  

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The use of the word “especially” in the claim renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).  

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The lack of use of subscripts for the numbers make the claimed formulas indefinite. 
Claim 8 recites the limitation "the copper salt" in Claim 8.  There is insufficient antecedent basis for this limitation in the claim.



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 16 recites the limitation "component E" in Claim 14.  There is insufficient antecedent basis for this limitation in the claim.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 16 claims a method of using without reciting any active, positive steps.  Furthermore, the use of the phrase “especially for” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of applying prior art, the claims are being interpreted as a composition claim with an intended use as claimed.  


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 14-20, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (WO 2015/149265) in view of Rueger et al. (WO 2016/096072).  US 2016/0368936 is being used as an English equivalent to WO 2015/149265 since it is a national stage entry of the international application.  US 2017/0355210 is being used as an English equivalent to WO 2016/096072 since it is a national stage entry of the international application.  
Regarding claims 1-3, 5-7, 14, 15:  Yao et al. teach an additive composition for polyamide or polyester [0042], comprising 84.9 wt% metal diethylphosphinate, 4.7 wt% 
Yao et al. fail to teach a copper compound.
However, Rueger et al. teach that adding 0.01 to 1% [0040] of copper-doped zinc sulfide [0011; Examples] as a laser additive [0007] for polyamide or polyester compositions [0035], improves the laser marking result [0013; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add copper-doped zinc sulfide in the amount as taught by Rueger et al. to the additive composition of Yao et al. to improve the laser marking result of the composition.  
 Regarding claim 4:  Yao et al. teach that the proportion of the components can be adjusted based the reaction time [0034].  It is a result effective variable.  It would have been obvious to optimize the reaction time for the desired proportions of the components.    
Regarding claim 16:  It would have been obvious to optimize the amount of the dialkyl phosphinate mixture added to polyamide or polyester in Yao et al. for the desired flame retardance.  
Regarding claim 17-20:  Since the composition is the same as claimed it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by 
Regarding claims 24 and 25:  The composition of Yao et al. is capable of functioning in the claimed capacity.  


Claims 4, 12, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (WO 2015/149265) and Rueger et al. (WO 2016/096072) as applied to claims 1 and 14 above further in view of Bauer et al. (WO 2015/113740).  US 2016/0368936 is being used as an English equivalent to WO 2015/149265 since it is a national stage entry of the international application.  US 2017/0355210 is being used as an English equivalent to WO 2016/096072 since it is a national stage entry of the international application.  US 2016/0340588 is being used as an English equivalent to WO 2015/113740 since it is a national stage entry of the international application.    
Regarding claims 4, 22 and 23:  Yao et al. fail to teach glass fibers.
However, Bauer et al. teach that 30% glass fibers as a filler in an analogous composition [0297; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 30 wt% of glass fibers as taught by Bauer et al. to the additive composition of Yao et al. as a filler for the composition.   
Regarding claim 12:  Yao et al. fail to teach a particle size of their additive mixture.  
50 of from 0.1 to 100 microns [0231] to provide a free flow to the flame retardant mixture [0002, 0233].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a particle size as taught by Bauer et al. as the particle size of the flame retardant mixture of Yao et al. to provide flowability to the flame retardant mixture.  
Regarding claim 21:  Yao et al. fail to teach the claimed further additives.  
However, Bauer et al. teach that the claimed additives are used in an analogous composition [0289-0298].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add one or more of the additives of Bauer et al. to the composition of Yao et al. to improve the stability, flame retardancy, or processing of the composition.  


Claims 1-8, 12 and 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (2006/0074157) in view of Rosenberger (2008/0004363).
Regarding claims 1-8, 14-16, 22:  Bauer et al. teach an additive composition, for a polyamide, comprising 30 wt% of glass fibers, 11 wt% of Al salt of diethylphosphinic acid, 0.31 wt% of Al salt of ethylbutylphosphonic acid, 0.07 wt% of Al salt of ethylphosphonic acid, and 5.7 wt% of melamine polyphosphate Melapur 200/70 [Examples].  In terms of the additive mixture, the weight percents are 64 wt% glass 
Bauer et al. fail to teach a copper compound. 
However, Rosenberger teaches adding 0.5 to 10 wt% [0009] of the claimed copper salt [0010; Examples] as a laser absorber additive [0008] for polyamide or polyester compositions [0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add copper salts in the amounts as taught by Rosenberger to the composition of Bauer et al. to provide a laser absorber to the composition.  
Regarding claim 12:  Bauer et al. teach an average particle size of from 10 to 100 microns [0018, 0028; Examples; Claim 37].
Regarding claims 17, 19 and 20:  Since the composition is the same as claimed it will possess the claimed comparative tracking index and glow wire flammability.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.

	Regarding claim 21:  Bauer et al. teach the claimed additives [0084-0102].
	Regarding claim 23:  Bauer et al. fail to teach a scattering additive.
	However, Rosenberger teaches adding 0.5 wt% of a scattering additive that is a white pigment or filler to increase the strength and welding speed [0011].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.5 wt% of the white pigment or filler scattering additive as taught by Rosenberger to the composition of Bauer et al. to improve the strength and welding speed of the composition.  
	Regarding claims 24-25:  The composition of Bauer et al. is capable of functioning in the claimed capacity.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (2006/0074157) and Rosenberger (2008/0004363) as applied to claim 1 above further  in view of Krause et al. (2013/0190432).
	Bauer et al. fail to teach the claimed inorganic phosphonate.
	However, Krause et al. teach that adding 5 to 30 wt% of aluminum phosphonate to an analogous flame retardant composition [0053, 0110] for polyamides provides flame retardancy, good mechanical properties, and low polymer degradation [0011].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add aluminum phosphonate in the amount as taught by Krause et al. to the flame retardant mixture in the polyamide composition of 
	The ranges taught above overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
	
	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (2006/0074157) and Rosenberger (2008/0004363) as applied to claim 1 above as evidenced by Bauer et al. (2006/0226404). 
Melapur 200/70 has a degree of condensation of 108 as evidenced by Bauer (‘404) [0379].  

Claims 1-9, 12 and 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (2006/0074157) in view of Markmann et al. (2009/0036585).
Regarding claims 1-9, 14-16, 22, and 23:  Bauer et al. teach an additive composition, for a polyamide, comprising 30 wt% of glass fibers, 11 wt% of Al salt of diethylphosphinic acid, 0.31 wt% of Al salt of ethylbutylphosphonic acid, 0.07 wt% of Al salt of ethylphosphonic acid, and 5.7 wt% of melamine polyphosphate Melapur 200/70 
Bauer et al. fail to teach a copper compound. 
However, Markmann et al. teach using 80% tin phosphate and 20% copper hydroxide [Examples] as a pigment for laser-writable [0001] polyamide or polyester compositions [0035].  Markmann et al. teach using the claimed amount in a polymer composition [Examples; Table].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the pigment in the amounts as taught by Markmann et al. to the composition of Bauer et al. to provide a laser-writable polyamide or polyester composition. 
Regarding claim 12:  Bauer et al. teach an average particle size of from 10 to 100 microns [0018, 0028; Examples; Claim 37].
Regarding claims 17, 19 and 20:  Since the composition is the same as claimed it will possess the claimed comparative tracking index and glow wire flammability.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been 
	Regarding claim 18:  Bauer et al. teach a V-0 rating at a thickness of 1.5 mm [Examples].
	Regarding claim 21:  Bauer et al. teach the claimed additives [0084-0102].
	Regarding claims 24-25:  The composition of Bauer et al. is capable of functioning in the claimed capacity.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-42 of copending Application No. 16/637833 in view of Rosenberger (2008/0004363).
The copending application claims the additive composition with the exception of the copper compound.  
However, Rosenberger teaches adding 0.5 to 10 wt% [0009] of the claimed copper salt [0010; Examples] as a laser absorber additive [0008] for polyamide compositions [0018].


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/630494 in view of Rosenberger (2008/0004363).
The copending application claims the additive composition with the exception of the copper compound.  
However, Rosenberger teaches adding 0.5 to 10 wt% [0009] of the claimed copper salt [0010; Examples] as a laser absorber additive [0008] for polyamide compositions [0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add copper salts in the amounts as taught by Rosenberger to the composition of the copending claims to provide a laser absorber to the composition.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The copending application claims the additive composition with the exception of the copper compound.  
However, Rosenberger teaches adding 0.5 to 10 wt% [0009] of the claimed copper salt [0010; Examples] as a laser absorber additive [0008] for polyamide compositions [0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add copper salts in the amounts as taught by Rosenberger to the composition of the copending claims to provide a laser absorber to the composition.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/630502 in view of Rosenberger (2008/0004363).
The copending application claims the additive composition with the exception of the copper compound.  
However, Rosenberger teaches adding 0.5 to 10 wt% [0009] of the claimed copper salt [0010; Examples] as a laser absorber additive [0008] for polyamide compositions [0018].


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763